Appeal from a judgment of the Supreme Court, Cayuga County (Peter E. Corning, A.J.), entered April 25, 2003 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioner appeals from a judgment dismissing his petition seeking to vacate the determination of the New York State Board of Parole (Board) denying him parole at his initial appearance before the Board. Petitioner had served 25 years of a sentence of imprisonment of 25 years to life arising from the shooting deaths of two police officers. We affirm for reasons stated in the decision at Supreme Court. We add only that the record does not support the contention of petitioner that the Board did not exercise its discretion in considering his request for parole but, instead, implemented an alleged standing policy of the executive branch pursuant to which each violent felony offender is denied parole on his or her initial appearance before the Board (see Matter of Lue-Shing v Pataki, 301 AD2d 827, 828 [2003], lv denied 99 NY2d 511 [2003]). Present—Green, J.P., Pine, Scudder, Kehoe and Gorski, JJ.